EXHIBIT 12 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges and earnings to combined fixed charges and preference dividends for each of the fiscal years ended December 31, 2013, 2012, 2011, 2010 and 2009 are as follows: For the Year Ended December 31, (Amounts in thousands) Income (loss) from continuing operations before income taxes and income from partially owned entities $ 472,606 $ (12,806) $ 479,872 $ 629,417 $ (14,924) Fixed charges 542,555 524,939 532,205 548,764 624,135 Income distributions from partially owned entities 54,030 226,172 93,635 61,037 30,473 Capitalized interest (42,303) (16,801) (1,197) (864) (17,256) Earnings - Numerator $ Interest and debt expense $ 42,303 $ 16,801 $ 1,197 $ 864 $ 17,256 Capitalized interest 17,062 14,425 11,851 11,537 11,079 1/3 of rental expense – interest factor 542,555 524,939 532,205 548,764 624,135 Fixed charges - Denominator Preferred unit distributions 83,965 86,873 82,384 73,726 76,734 Combined fixed charges and preference distributions - Denominator $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preference distributions Earnings equals (i) income from continuing operations before income taxes and income from partially owned entities, plus, (ii) fixed charges and (iii) income distributions from partially owned entities, minus (iv) capitalized interest. Fixed charges equals (i) interest and debt expense, plus (ii) capitalized interest and (iii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals. Combined fixed charges and preference distributions equals fixed charges plus preferred unit distributions.
